IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00348-CV

            IN THE INTEREST OF S.N. AND A.N., CHILDREN,



                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-1171-3


                         MEMORANDUM OPINION


      The Department of Family and Protective Services filed a petition to terminate

Armando Nevarez’s parental rights to his two children, S.N and A.N. A jury found that

Nevarez’s parental rights should be terminated, and the trial court entered judgment in

accordance with the jury verdict. We affirm.

      Nevarez’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967). The procedures in Anders are applicable to

appeals from judgments terminating the parent-child relationship.      In re E.L.Y., 69

S.W.3d 838, 842 (Tex. App.─Waco 2002, no pet.).
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [PanelOp.]

1978), counsel has discussed why, under controlling authority, there are no reversible

errors in the trial court’s judgment. Counsel has informed this Court that he provided

Nevarez with a copy of the Anders brief and informed Nevarez of his right to obtain a

copy of the appellate record. Counsel has also advised Nevarez of his right to file a pro

se brief or response. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at

510 n.3. More than an adequate period of time has passed, and Nevarez has not filed a

pro se response. See In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire

record in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Counsel's request that he be allowed to withdraw from representation of

Nevarez is granted. Additionally, counsel must send Nevarez a copy of the opinion and

notify him of his right to file a petition for review in the Texas Supreme Court. See In re

K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.).




In the Interest of S.N. and A.N.                                                      Page 2
                                      AL SCOGGINS
                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed November 29, 2012
[CV06]




In the Interest of S.N. and A.N.                    Page 3